ORDER
Writ Granted. Defendant’s guilty plea to DWI was uncounseled, with no valid waiver of counsel evidenced, and thus the conviction that resulted therefrom was not admissible at his probation revocation hearing. State v. Varnado, 384 So.2d 440 (La. 1980). The trial judge relied on this inadmissible evidence in rendering the judgment revoking defendant’s probation. (See the Per Curiam responses of the trial judge to defendant’s assignments of error.) Accordingly, the judgment revoking defendant’s probation is reversed and set aside and defendant is ordered released.
DENNIS and LEMMON, JJ., dissent.